


110 HR 6442 IH: To amend the Trade Act of 1974 to require the Secretary

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6442
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 to require the Secretary
		  of Labor to certify a group of workers in a subdivision of firm as eligible to
		  apply for assistance under the trade adjustment assistance program if the
		  subdivision is a seller of articles of the firm that employed a group of
		  workers who received a certification of eligibility under such program and such
		  sales are related to the article that was the basis for such
		  certification.
	
	
		1.Requirement to certify
			 certain adversely affected secondary workers as eligible to apply for
			 assistance under the trade adjustment assistance program
			(a)RequirementSection 222 of the Trade Act of 1974 (19
			 U.S.C. 2272) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by
			 inserting after subsection (b) the following:
					
						(c)Other adversely
				affected secondary workersA group of workers in a subdivision of
				a firm shall be certified by the Secretary as eligible to apply for trade
				adjustment assistance benefits under this chapter pursuant to a petition filed
				under section 221 if the Secretary determines that—
							(1)a significant
				number or proportion of the workers have become totally or partially separated,
				or are threatened to become totally or partially separated;
							(2)the workers’
				subdivision is a seller of articles of the firm (or another subdivision of the
				firm) that employed a group of workers who received a certification of
				eligibility under subsection (a), and such sales are related to the article
				that was the basis for such certification (as defined in subsection (d)(5));
				and
							(3)a loss of
				business by the workers’ subdivision with the firm (or another subdivision of
				the firm) described in paragraph (2) contributed importantly to the workers’
				separation or threat of separation determined under paragraph
				(1).
							.
				(b)Conforming
			 amendmentSubsection (c) of such section, as redesignated by
			 subsection (a)(1) of this section, is amended in paragraph (2) by striking
			 subsection (c) and inserting subsection (d).
			(c)DefinitionSubsection
			 (d) of such section, as redesignated by subsection (a)(1) of this section, is
			 amended by adding by adding at the end the following:
				
					(5)SellerThe term seller means a
				subdivision of firm that sells articles of the firm (or another subdivision of
				the firm) that were the basis for a certification of eligibility under
				subsection (a) of a group of workers employed by such firm (or another
				subdivision of the
				firm).
					.
			
